DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Claim 9 is cancelled.
	Claim 10 newly added claim.
	Claims 1-8 and 10 are pending.
	In view of the amendment, filed on 05/18/2022, the following objection is withdrawn from the previous office action, mailed on 010/19/2022.
Objections to drawings
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are:
Claim 1 recites “a working plane configured for deposition of extruded material”, wherein the 
Specification recites “a working plane, or deposition platform 40 is composed of conductive material and configured to be easily interchangeable; for example, this plane may provide for a support on which a sheet of conductive material guided by rollers is positioned” (See Page 5 Lines 4-5 of Specification). Therefore Specification defines a working plane, or deposition platform 40 is composed of conductive material and configured to be easily interchangeable; for example, this plane may provide for a support on which a sheet of conductive material guided by rollers is positioned, as corresponding structure for the claimed placeholder of “a working plane”.
	Claim 1 recites “a pneumatic circuit configured to supply a fluid flow to extruders” wherein the Specification recites “the pneumatic circuit 120 for controlling the pneumatic extrusion comprises the pressure system 90 able to create a suitable pressure gradient and the air flow modulation system 100” (See Page 7 Lines 8-9 of Specification). Therefore Specification recites the pneumatic circuit 120 for controlling the pneumatic extrusion comprises the pressure system 90 able to create a suitable pressure gradient and the air flow modulation system 100, as corresponding structure for the claimed placeholder of “a pneumatic circuit”.
	Claim 1 recites “an electric generator… to apply a potential difference between interchangeable nozzles of the extruders and the working plane”, wherein the Specification recites “the apparatus described above is able to work using the electrospinning technique by means of the instruments present inside the structure 13 that houses the manipulator and these instruments comprise the constant voltage generator 50 and the terminals 33 necessary to be able to apply the electrical potential difference between the nozzles 31 and the working plane 40” (See Page 7 Lines 19-24). Therefore Specification defines the apparatus described above is able to work using the electrospinning technique by means of the instruments present inside the structure 13 that houses the manipulator and these instruments comprise the constant voltage generator 50 and the terminals 33 necessary to be able to apply the electrical potential difference between the nozzles 31 and the working plane 40, as corresponding structure for the claimed placeholder of “an electric generator”.
	Claim 3 recites “a respective connector to put the reservoir in fluid communication with the pneumatic circuit”, wherein the Specification recites “on the upper part of the aforesaid movable platform 20 (shown in Figure 5) there are connectors 30c in fluid communication with the respective hollow pins 30a, which allow the connection of tubes of a pneumatic circuit 120 for controlling the pneumatic extrusion by modulating an air flow”. (See Page 6 Lines 28-31). Therefore Specification defines on the upper part of the aforesaid movable platform 20 (shown in Figure 5) there are connectors 30c in fluid communication with the respective hollow pins 30a, which allow the connection of tubes of a pneumatic circuit 120 for controlling the pneumatic extrusion by modulating an air flow, as corresponding structure for the claimed placeholder of “a respective connector”.
	Claim 4 recites “an insulation structure configured to receive the robotic manipulator and the working plane”, wherein the specification recites “the structure 13 is provided with an access system 13c, such as a door or porthole, which is also made of non-conductive material and has a visualization system from the outside that allows one to observe the stage of work of the device contained therein” (See Page 5 Lines 18-25). Therefore Specification defines the structure 13 is provided with an access system 13c, such as a door or porthole, which is also made of non-conductive material and has a visualization system from the outside that allows one to observe the stage of work of the device contained therein, as corresponding structure for the claimed placeholder of “an insulation structure”.
	Claim 4 recites “a controller for controlling the robotic manipulator”, wherein the Specification recites “the control of the movements of the device (reference 70 in Figure 6) is made possible by 
firmware implemented on a microcontroller 80 that allows one to take advantage of the features of the device by controlling the actuators present” (See Page 6 Lines 10-12). Therefore Specifcation defines the control of the movements of the device (reference 70 in Figure 6) is made possible by firmware implemented on a microcontroller 80 that allows one to take advantage of the features of the device by controlling the actuators present, as corresponding structure for the claimed placeholder of “a controller”. Specification further recites “during the electrospinning stage, it is possible to deposit electrospun nanofibers at a distance between the needle and working plane set by the user by means of manual control or through the communication of an entire working cycle which is interpreted by the microcontroller 80 using the firmware saved in memory (Page 8 Lines 12-22)”, which is a corresponding algorithm for the claimed computer-implemented functional claim language of the microcontroller.
	Claim 4 recites “a visualization system for enabling the robotic manipulator and the working plane to be made visible”, wherein the specification recites “this visualization system may simply consist of the side walls 13b of the structure 13 being made of optically transparent material” (See Page 5 Lines 22-25). Therefore Specification defines this visualization system may simply consist of the side walls 13b of the structure 13 being made of optically transparent material, as corresponding structure for the claimed placeholder of “a visualization system”.
	Claim 8 recites “a recirculation system for removing vapors due to solvents” wherein the Specification recites “an air recirculation system (indicated at 13e in Figure 3) avoids the leakage from the structure of any residues caused by the evaporation of solvents during the electrospinning process, and the installation of possible shielded lights would ensure excellent visibility even in the case of poor external lighting” (See Page 5 Lines 29-33). Therefore Specification defines an air recirculation system (indicated at 13e in Figure 3) avoids the leakage from the structure of any residues caused by the evaporation of solvents during the electrospinning process, and the installation of possible shielded lights would ensure excellent visibility even in the case of poor external lighting, as corresponding structure for the claimed placeholder of “a recirculation system”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Amended claim 1 recites “each individual extruder of the plurality of extruders is capable of assuming selectively a microextrusion mode” and “in which the interchangeable nozzle of the individual extruder is disconnected from the electric generator” which is a subject matter which was not described in the specification. Therefore, the claim fails to comply with the written description requirement and the added limitations are treated as “new matter”.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “assuming selectively a microextrusion mode” which renders the claim vague and indefinite. The term “assuming” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite scope of the terminology, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al (CN 106012052 A, see EPO Machine translation for citations), hereinafter Dai in view of Lewis et al. (US 2020/0147873 A1), hereinafter Lewis
Regarding Claim 1, Dai discloses a combined electrospinning and microextrusion apparatus (bio-printing and electrospinning technology device Technical Field Page 1 Lines 1-2), comprising a robotic manipulator having a plurality of degrees of freedom (material releasing unit 1 Figure 1), an end effector supported and movable by the robotic manipulator (heating and holding device 10 movable and supported by unit 1 Figure 1 Page 2 Detailed Ways at Bottom) , a plurality of extruders housed on the end effector (head 11 with two nozzles 12 at end of device 10 Figure 1, Bottom of Page 2), each extruder of said plurality of extruders comprising a respective interchangeable nozzle for extrusion of at least one material (11 and 12 can work at same time or alternatively Page 3 Lines 26-30, hydrogel material system with endolithic cells Page 3 Lines 30-37), a working plane configured for deposition of extruded material (receiving lever 15 Figure 1 Page 3 Lines 1-3), a pneumatic circuit configured to supply a fluid flow to the extruders for controlling the extrusion of material (extruder pump 8 Figure 1to extrude hydrogel material in tank 9 Page 3 Lines 7-13), and an electric generator selectively activatable to apply a potential difference between the interchangeable nozzles of the extruders and the working plane (voltage power supply 5 Figure 1 will apply potential through electrical connection with nozzle 12 Page 3 Lines 4-6). Dai is deficient in disclosing a plurality of extruders (only references one head with two nozzles) and whereby each individual extruder of the plurality of extruders is capable of operating selectively a micro-extrusion mode, in which the interchangeable nozzle of the individual extruder is disconnected from the electric generator, and the individual extruder is configured for extrusion of the at least one material by micro-extrusion, or an electrospinning mode in which the electric generator applied the potential difference between the interchangeable nozzle of the individual extruder and the working plane, and the individual extruder is configured for extrusion of the at least one material by electrospinning, wherein the extruders are operable in an independent manner from each other, as claimed in claim 1.
In the analogous art, Lewis teaches a 3D printhead with first and second nozzle used to fabricate a three-dimensional object (Abstract). Lewis discloses the use of a first and second nozzle (plurality of extruders Abstract). Lewis teaches the advantage of multiple extruders are to increase the speed and efficiency of a 3D printing process ([0037]). It would be obvious to one of ordinary skill in the art that the holding device 10 of Dai is capable of employing a plurality of extruders as this is well known in the art and provides the advantage of an increase the speed and efficiency of a 3D printing process.
	Lewis further teaches that it is known in the art that the extruders are capable of operating in an independent manner from each other when it is disclosed that parallel electrospinning simultaneously deposits nanofibers onto a substrate from independent and separate nozzles, which may be arranged in parallel on a multinozzle movable along a substrate or other printing surface ([0005]). It is thus possible to incorporate the multinozzle (extruder) system into the material releasing of unit of Dai as it is well-known in the additive manufacturing art, in a way where the extruders are capable of operating independently of each other for the benefit of increasing the efficiency of the 3D printing process. Furthermore, it would be obvious to one of ordinary skill in the art that one extruder could operate in a microextrusion mode and another in the electrospinning mode for the purpose of precisely manufacturing specific parts of a three-dimensional manufactured object in a cost-effective manner.
	Therefore, as to claim 1, Lewis discloses a plurality of extruders (only references one head with two nozzles) and whereby each individual extruder of the plurality of extruders is capable of operating selectively a micro-extrusion mode, in which the interchangeable nozzle of the individual extruder is disconnected from the electric generator, and the individual extruder is configured for extrusion of the at least one material by micro-extrusion, or an electrospinning mode in which the electric generator applied the potential difference between the interchangeable nozzle of the individual extruder and the working plane, and the individual extruder is configured for extrusion of the at least one material by electrospinning, wherein the extruders are operable in an independent manner from each other.
	The teachings of Lewis and the claimed invention would be considered analogous because both ascertain to an additive manufacturing device using multiple extruders to fabricate a three-dimensional object.
	As to claim 10, Lewis teaches each individual extruder of the plurality of extruders is switchable between the micro-extrusion mode and the electro-spinning mode.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Dai such that a plurality of extruders are housed on the end effector and whereby the extruders are capable of operating selectively in micro-extrusion mode with inactive electric generator or in electrospinning mode with active electric generator, in an independent manner from each other, as the apparatus of Dai as such was recognized to precisely manufacturing specific parts of a three-dimensional manufactured object in a cost-effective manner.

    PNG
    media_image1.png
    583
    761
    media_image1.png
    Greyscale

Regarding Claim 2, Dai in view of Lewis disclose all of the limiations as set forth above in the rejection of Claim 1. Dai further discloses each extruder of the plurality of extruders comprises a reservoir for material (storage tank 9 for head 11 and nozzles 12 Figure 1), said reservoir being Page 4 of 8National Stage Entry of PCT/IB2019/053625removably mountable on the end effector and carrying the respective interchangeable nozzle (tank 9 mounted on holding device 10 with nozzle 12 Figure 1).
Regarding Claim 3, Dai in view of Lewis disclose all of the limiations as set forth above in the rejection of Claim 2. Dai further discloses each reservoir is mountable on a lower side of the end effector (tank on lower end of holding device vertically Figure 1), a respective connector being provided on an upper side of the end effector to put the reservoir in fluid communication with the pneumatic circuit (first motor 7 that connects pump 8 and tank 9 Figure 1).
Claims 4-7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dai (CN 106012052 A) in view of Lewis (US 2020/0147873 A1), as applied to Claim 1 above, and further in view of Karlen (US-20170355018-A1).
Regarding Claim 4, Dai in view of Lewis disclose all of the limiations as set forth above in the rejection of Claim 1. Dai in view of Lewis disclose an insulation structure made of non-conducting material (heat insulating device 10 Figure 1) configured to receive the robotic manipulator and the working plane (receives release unit 1 and lever 15 Figure 1), a controller for controlling the robotic manipulator, the pneumatic circuit and the electric generator (control unit 6 controls all of unit 1 with pump 8 and power source 5 Figure 1). Dai in view of Lewis are deficient in disclosing a visualization system for enabling the robotic manipulator and the working plane to be made visible from outside of the insulation structure.
In the analogous art, Karlen discloses an additive manufacturing method to create a smooth layer in order to fabricate a three-dimensional object (Abstract). Karlen discloses a visualization system for enabling the robotic manipulator and the working plane to be made visible from outside of the insulation structure (system 100 includes an imaging system 110 which acts as a visualization system). Karlen teaches the advantage of the visualization system include being able to determine if any defects are present in each layer after deposition and/or machining from outside the build area 101 (Figure 1 and [0023]).
The teachings of Karlen and the claimed invention would be considered analogous because both ascertain to an additive manufacturing device utilized to fabricate a three-dimensional object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Dai in view of Lewis such that a visualization system for enabling the robotic manipulator and the working plane to be made visible from outside of the insulation structure, as the apparatus of Dai in view of Lewis as such was recognized to determine if any defects are present in each layer after deposition and/or machining from outside the build area 101.

    PNG
    media_image2.png
    715
    643
    media_image2.png
    Greyscale

Regarding Claim 5, Dai in view of Lewis in view of Karlen disclose all of the limiations as set forth above in the rejection of Claim 4. Dai further discloses the controller is configured to adjust the potential difference applied by the electric generator between the interchangeable nozzles and the working plane (control unit 6 controls power supply 5 and motor 7 for nozzles 12 Figure 1). Although not explicitly stated, it would be obvious to one of ordinary skill in the art that the control unit is capable of adjusting the potential difference between the generator and nozzles as this is well-known in the art and optimizes the printing process.
Regarding Claim 6, Dai in view of Lewis in view of Karlen disclose all of the limiations as set forth above in the rejection of Claim 4. Dai further discloses the controller is configured to modulate fluid pressure applied on the extruders (control unit controls motor 7 and power supply 5 for nozzles 12 Figure 1). Although not explicitly stated, it would be obvious to one of ordinary skill in the art that the control unit is capable of moderating fluid pressure applied on the extruders as this would increase the longevity of the nozzles and reduce clogging.
Regarding Claim 7, Dai in view of Lewis in view of Karlen disclose all of the limiations as set forth above in the rejection of Claim 4. Dai further discloses the controller is further configured to adjust humidity and temperature parameters within the insulation structure (control unit 6 controls power source 5 and syringe pump 13 which affect operating parameters within device 10 Figure 1). Although not explicitly stated, it would be obvious to one of ordinary skill in the art that the control unit is capable of adjusting humidity and temperature parameters within the insulation structure, through power supply means to maintain the insulation in the system, as this would lead to a more efficient printing process.
Regarding Claim 9, Dai in view of Lewis in view of Karlen disclose all of the limiations as set forth above in the rejection of Claim 4. Dai further discloses the controller is further configured to stop the combined electrospinning and microextrusion apparatus in case of operational anomalies (control unit 6 controls entire device, including unit 1 Figure 1 Page 3 Lines 22-25). Although not explicitly stated, it would be obvious to one of ordinary skill in the art that the control unit is capable on stopping the printing process if an anomaly were to occur, as this would mitigate damage and increase longevity of the system
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dai (CN 106012052 A) in view of Lewis (US 2020/0147873 A1) in view of Karlen (US-20170355018-A1), as applied to Claims 4-7 and 9 above, and further in view of DeCiccio et al. (US-20170128601-A1), hereinafter DeCiccio.
Regarding Claim 8, Dai in view of Lewis in view of Karlen disclose all of the limitations as set forth above in the rejection of Claim 4. Dai in view of Lewis in view of Karlen are deficient in disclosing a recirculation system for removing vapors due to solvents employed during use of the combined electrospinning and microextrusion apparatus from the insulation structure.
In the analogous art, DeCiccio teaches technology to produce three-dimensional objects in a sterile environment through additive manufacturing ([0018] [0025]). DeCiccio discloses a recirculation system for removing vapors due to solvents employed during use of the combined electrospinning and microextrusion apparatus from the insulation structure (HEPA filter assembly 136 used to recirculate air within chamber 125, while removing noxious fumes [0025]). Although not explicitly stated that the fumes removes are from solvents, it would be obvious to one of ordinary skill in the art that solvent fumes could be created in different printing processes, as air sterilizations are well-known in the art to purify all types of contaminants, including solvents, to create a pure environment which will lead to a more efficient printing process. DeCiccio teaches the further advantages of such a HEPA filter assembly is to create safe air for reintroduction into the outside environment via the outlet 126 ([0025]).
The teachings of DeCiccio and the claimed invention would be considered analogous because both ascertain to an additive manufacturing device with recirculation systems utilized to fabricate a three-dimensional object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Dai in view of Lewis in view of Karlen such that a recirculation system for removing vapors due to solvents employed during use of the combined electrospinning and microextrusion apparatus from the insulation structure, as the apparatus of Dai in view of Lewis in view of Karlen as such was recognized to create safe air for reintroduction into the outside environment via the outlet 126 and remove noxious fumes.
Response to Arguments
Applicant's arguments, filed on 05/18/2022, have been fully considered but they are not persuasive.
Applicant’s arguments are mainly directed to the newly added limitations into each of the claims 1 and 10 and also the limitations in newly added claims 16-17 and that the newly added limitations are not disclosed by the cited references, and therefore, it overcomes the above rejections and it makes the claimed subject matter distinct over the cited references.
The arguments were not found persuasive. As it has been clarified above in the body of the rejections, the prior art of record still covers the structurally added limitations in newly added limitations and for the reasons provided above in detail. Moreover, it is noted that the newly added limitations are more directed toward the manner of using the claimed structure rather than toward the structure of the claimed apparatus itself. As a result, those limitations that are directed to the process of using the claimed apparatus are considered as intended use and do not get further patentable weight. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Finally, after a full review of the submitted remarks in view of the applied prior art rejections, it has been concluded that there are differences in interpreting the claimed subject matter and the cited references by the Applicant and the Office. Therefore, Examiner would like to suggest that if Applicant’s Counsel believes that an interview can benefit the prosecution of the instant application, Applicant’s Counsel is kindly invited to contact the undersigned examiner.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUSAN D. LEONG can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1754                                                                                                                                                                                                        09/10/2022